DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, encompassing claims 1-8, in the reply filed on 8/4/2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the controller allows the concentration of hydrogen in the cathode to be lowered when the concentration of hydrogen measured by the concentration sensor exceed a reference concentration” in lines 1-3. However, it is unclear the mechanism which is performed by the controller to “allow” the concentration of hydrogen “to be lowered” as the claim does not recite any specific steps.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2010/0304239) in view of Miyata et al. (US 2013/0034787).
Regarding claim 1, Perry discloses a fuel cell power plant 10 (fuel cell system) comprising a fuel cell 22 with an oxidant source 42 having an oxidant inlet valve (first air cut-off valve ACV) which leads into the fuel cell (Fig 1). In an embodiment, downstream of the cathode is a cathode exhaust line 44 and a hydrogen line 64 which each has a two-way valve ([0020], Fig 1). The hydrogen line 64 has a hydrogen compressor 66 (air compressor) which compresses the exhaust into a hydrogen storage tank 62 (air tank). The two-way valve of the cathode exhaust line 44 reads on the claimed second ACV because it can block all exhaust (including hydrogen) discharged from the cathode, and the two-way valve of the hydrogen line reads on the claimed air suction valve (ASV) because said valve connects and/or blocks the cathode and the intake port of the hydrogen compressor (air compressor). 
While Perry teaches a method for compressing hydrogen into the hydrogen tank 62 downstream of the cathode, Perry does not explicitly disclose a controller configured to operate the ASV in the first mode to store air of the cathode in an air tank (hydrogen tank) while the first ACV is open and the second ACV is closed when hydrogen is supplied to the anode, and to operate the ASV in the second mode to discharge the ambient air supplied to the cathode through an exhaust line while the first ACV is kept opened and the second ACV is opened when the ambient air is supplied to the cathode.
Miyata disclose a fuel cell system including a fuel cell and a scavenging operation that is controlled by an electronic control unit ECU 70 ([0023], Fig 1). The cathode section includes a compressor 31, a first shut valve 32, a second shut valve 33, a back pressure valve 34, a diluter 35, and a hydrogen sensor 36 ([0048], Fig 1). The hydrogen sensor detect the hydrogen concentration in the cathode exhaust and outputs the information to the ECU 70 ([0059]). The ECU 70 has the function of controlling the shut valves ([0071]). The ECU 70 has a function of detecting the time elapsed using a built-in clock ([0074]). Cathode scavenging is executed for a predetermined time ([0104]). The cathode is scavenged when hydrogen is detected in by the hydrogen sensor 36 in the cathode exhaust ([0128]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hydrogen sensor in the cathode exhaust, the ECU, and the response to detecting hydrogen as taught by Perry with the cathode exhaust of Perry for the purpose of detecting hydrogen in the cathode exhaust in order to determine when to activate the cathode-hydrogen valve, hydrogen compressor 66, and hydrogen tank 62 in order to store hydrogen detected in the cathode exhaust. In addition, because the detection occurs during operation (i.e. when hydrogen is supplied to the anode), the first ACV (oxidant inlet valve) is opened, and either of the ASV (cathode-hydrogen line valve) or the second ACV (cathode exhaust valve) is open, thereby performing in the first mode (with the ASV/cathode-hydrogen line valve open, with second ACV closed) or the second mode (with the ASV/cathode-hydrogen line valve closed, with the second ACV open).
Regarding claim 2, modified Perry discloses all of the claim limitations as set forth above. Perry teaches a hydrogen compressor 66 (air compressor) that operates and sucks the air of the cathode to store the air in the air tank (hydrogen tank 62) when the ASV operates in the first mode.
Regarding claim 3, modified Perry discloses all of the claim limitations as set forth above. Miyata teaches the performing the scavenging for a predetermined time ([0104]), and therefore suggests performing the operation for a predetermined amount of time. Therefore, the combination suggests controlling the compressor for a reference [predetermined amount of] time. 
Regarding claim 4, modified Perry discloses all of the claim limitations as set forth above. Because the oxidant inlet valve (first ACV) is opened to allow ambient air to enter the cathode of the fuel cell, the hydrogen compressor 62 also stores the ambient air in the air tank as the compressor is operated. 
Regarding claim 5, modified Perry discloses all of the claim limitations as set forth above. Miyata further teaches a hydrogen sensor 36 (concentration sensor) ([0048], Fig 1) located in the exhaust line connecting the cathode to the second ACV to measure the concentration of hydrogen in the cathode.
Regarding claim 6, modified Perry discloses all of the claim limitations as set forth above. As Miyata teaches the hydrogen sensor 36 in the cathode exhaust ([0048]) and performing scavenging (i.e. performing the operation) based the hydrogen sensor ([0128]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cathode-hydrogen line valve and hydrogen compressor to activate and fill the hydrogen tank based on the concentration of hydrogen from the hydrogen sensor (exceeding a reference concentration), thereby allowing the lowering of the concentration of hydrogen in the cathode.
Regarding claims 7-8, modified Perry discloses all of the claim limitations as set forth above. Perry teaches a controllable pressure regulator 74 (air exhaust valve AEV) configured to control flow of hydrogen gas from the hydrogen tank 62 into the hydrogen feed line 68 and anode flow field 30 (i.e. to outside the air tank) at a predetermined pressure and for a predetermined duration ([0024]). 
While Perry does not explicitly disclose a pressure sensor for measuring the pressure of the air tank, because Perry is interested in controlling flow of hydrogen gas at a predetermined pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressure sensor in the hydrogen tank with the already pressure controllable pressure regulator 74 for the purpose of measuring the pressure of the air tank in order to control the pressure regulator. In addition, because it is obvious to one of ordinary skill in the art to add a pressure sensor to control the controllable pressure regulator 74, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure sensor open the controllable pressure regulator to lower the pressure of the air tank when the pressure measured by the pressure sensor exceed a reference pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchiya et al. (US 2009/0098426) teaches a pressure indicator 56 [pressure sensor] in combination with a control valve 60 (back pressure valve) for controlling/adjusting the gas pressure at the cathode side outlet ([0044]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725